WESTERFIELD, J.,
dissenting. Tbe opinion in Davis Loan Company v. Blanchard, 14 La. App. 671, 130 So. 472, was prepared by me without tbe advantage of Seaboard Securities Company v. Jones, 40 Ga. App. 710, 151 S. E. 412; Jobson v. Masters, 32 Ga. App. 60, 122 S. E. 724; Fishburne v. Hartsfield Loan Co., 38 Ga. App. 784, 145 S. E. 495; London Realty Co. v. Riordan, 207 N. Y. 264, 100 N. E. 800, Ann. Cas. 1914C, 408. After reading tbe able opinions in tbe cited cases, I am convinced of tbe correctness of tbe views expressed in Davis Loan Company v. Blanchard.
I therefore respectfully dissent.